254 F.2d 137
Lorenzo WHITE, Joyce Harper and Ruby Fields, Appellants,v.UNITED STATES of America, Appellee.
No. 15667.
United States Court of Appeals Ninth Circuit.
April 11, 1958.
Rehearing Denied June 25, 1958.

Robert J. McNealy, Everett W. Hepp, Fairbanks, Alaska, for appellants.
George M. Yeager, U. S. Atty., Paula A. Tennant, Asst. U. S. Atty., Fairbanks, Alaska, for appellee.
Before MATHEWS, HEALY and LEMMON, Circuit Judges.
PER CURIAM.


1
On May 25, 1956, appellants (Lorenzo White, Joyce Harper and Ruby Fields1) and others were indicted in the District Court for the Territory of Alaska. The indictment was in seven counts. Count 1 charged appellants with having violated § 4724(b) of the Internal Revenue Code of 1954, 26 U.S.C.A. § 4724(b).2 Count 2 charged appellants with having violated 21 U.S.C.A. § 174. Counts 3 and 7 charged appellants with having violated 18 U.S.C.A. § 371. Counts 4 and 5 did not charge any of the appellants with any offense. Count 6 charged Fields with having violated 18 U.S.C.A. § 1716, but did not charge White or Harper with any offense. Appellants were arraigned, pleaded not guilty, had a jury trial, were found guilty as charged, were sentenced3 and have appealed. Appellants' brief contains no specification of errors.4 We have examined the record and have found no reversible error.


2
Judgments affirmed.



Notes:


1
 Also known as Ruby Jeanette Fields, as Ruby Mayfield and as Pearline Adams


2
 Penalties for violating § 4724(b) are prescribed in § 7237(a) of the Internal Revenue Code of 1954


3
 Three judgments were entered — one sentencing White, one sentencing Harper, one sentencing Fields


4
 Our Rule 18, 28 U.S.C.A. provides:
"1. Counsel for the appellant shall file with the clerk of this court 20 copies of a printed brief * * *
"2. This brief shall contain * * *
"(d) In all cases a specification of errors relied upon which shall be numbered and shall set out separately and particularly each error intended to be urged. * * *"